Citation Nr: 1313920	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  10-45 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than April 11, 2000 for the grant of service connection for an acquired psychiatric disability, characterized as bipolar disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1978 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran's claim is identified by the RO as entitlement to an earlier effective date for the grant of service connection for bipolar disorder.  In light of the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD include claims for service connection for any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record), the issue has been phrased as noted on the title page of the decision.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

1.  The Veteran filed an original claim of service connection for a nervous condition in April 1990.

2.  In unappealed rating decisions in May 1990 and May 1998, the RO denied the Veteran's claim of service connection.

3.  In April 2000, the Veteran filed an application to reopen a claim of service connection for bipolar disorder and dissociative disorder.

4.  In October 2008, service personnel records were added to the claims file which, in part, formed the basis of the grant of service connection for an acquired psychiatric disability in the July 2009 rating decision on appeal.


CONCLUSION OF LAW

The criteria for an effective date of April 27, 1990, for the grant of service connection for an acquired psychiatric disability, characterized as bipolar disorder, have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The claim for an effective date earlier than April 11, 2000 for the grant of service connection for an acquired psychiatric disability has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision, and further explanation of how VA has fulfilled the duties to notify and assist the Veteran is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Claim for an Earlier Effective Date

The Veteran claims entitlement to an effective date earlier than April 11, 2000 for the grant of service connection for an acquired psychiatric disability.  Specifically, she claims entitlement to an effective date in April 1990.

The record indicates that the Veteran initially claimed service connection for a nervous condition on April 27, 1990.  In an unappealed May 1990 rating decision, the RO denied the Veteran's claim.  She was notified of that determination by letter dated in May 1990.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.1100.  The Veteran submitted another claim for service connection for acquired psychiatric disabilities, identified as bipolar disorder, manic depression, and multiple personality disorder, on April 15, 1998.  In an unappealed May 1998 rating decision, the RO again denied the Veteran's claim.  

On April 11, 2000, the Veteran submitted an application to reopen the claim of service connection for acquired psychiatric disabilities.  The RO denied the Veteran's claim in a December 2000 rating decision.  Pursuant to the submission of new and material evidence in November 2001, the RO again denied the Veteran's claim to reopen in a March 2002 rating decision.  38 C.F.R. § 3.156(b).  The Veteran timely submitted a notice of disagreement in January 2003.

In November 2008, the Board reopened the claim for entitlement to service connection for a bipolar disorder and remanded the claim for additional development.  In a July 2009 rating decision, the RO granted service connection for bipolar disorder and assigned an evaluation of 50 percent disabling, effective April 11, 2000.  The Veteran then filed a notice of disagreement, indicating that an earlier effective date should be assigned and that a higher evaluation for the service connection acquired psychiatric disability is warranted.  In April 2012, the RO increased the evaluation to 100 percent disabling, effective April 11, 2000.

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Similarly, the effective date for an award of service connection based on a claim reopened due to the submission of new and material evidence not received within one year of the prior decision is the date of receipt of the new claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q), (r).

If, however, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant, official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider, rather than reopen, the claim.  38 C.F.R. § 3.156(c)(1).  Such official service department records include, but are not limited to, records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) are met.  38 C.F.R. § 3.156(c)(1).  Such records do not include any records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

An award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously denied claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim.  38 C.F.R. § 3.156(c)(3).

In this matter, relevant, official service department records, specifically, service personnel records, were added to the claims file in October 2008.  These records existed at the time of the May 1990 rating decision, which denied the Veteran's original claim to service connection but were not then included in the claims file.  These records related to a claimed in-service event or disease as they revealed multiple, Article 15, non-judicial punishments in service, indicating behavioral problems such as assault and drunk and disorderly conduct, and tended to support her claim that her psychiatric conditions began in service.  These records, in part, formed the basis of the June 2009 VA psychiatric examiner's medical opinion that the Veteran's present psychiatric symptoms initially presented as symptoms of impulsive behavior, irritability, and agitation while in service, and the RO's subsequent grant of service connection for an acquired psychiatric disability in July 2009.

The award of service connection was made based on the June 2009 VA examination which relied, in part, on the service records that existed but were not associated with the record at the time of the initial claim and the May 1990 rating decision.  Under 38 C.F.R. § 3.156(c), therefore, the May 1990 rating decision cannot be regarded as final.  Nor can the July 2009 rating decision be regarded as one that granted service connection pursuant to reopening a finally decided claim.  Rather, the July 2009 decision is a reconsideration of the Veteran's original April 27, 1990 claim for entitlement to service connection for an acquired psychiatric disability.  Based on these facts - and on the fact that the Veteran had psychiatric conditions at the time of her original claim - April 27, 1990 is the proper effective date for the grant of service connection for an acquired psychiatric disability, characterized as bipolar disorder, as the date VA received the previously decided April 1990 claim is later than the date entitlement arose.  See 38 U.S.C.A. §§ 5107(b), 5110(a); 38 C.F.R. §§ 3.156, 3.400; see also Gilbert, 1 Vet. App. at 54-56.


ORDER

An earlier effective date of April 27, 1990, but no earlier, for the grant of service connection for an acquired psychiatric disability, characterized as bipolar disorder, is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


